542 F.2d 1250
Frank Ervin ALTIZER, Jr., Appellant,v.E. L. PADERICK, Superintendent Virginia State Penitentiaryand Andrew P. MILLER, Attorney General ofVirginia, Appellees.
No. 76-1500.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 8, 1976.Decided Nov. 12, 1976.

Thomas F. Coates, III, Richmond, Va.  (Coates & Comess, Richmond, Va., on brief), for appellant.
James E. Kulp, Asst. Atty. Gen. of Virginia, Richmond, Va.  (Andrew P. Miller, Atty. Gen. of Virginia, Richmond, Va., on brief), for appellees.
Before BUTZNER, Circuit Judge, FIELD, Senior Circuit Judge, and HALL, Circuit Judge.
PER CURIAM:


1
Frank Ervin Altizer, Jr., a Virginia prisoner under convictions for abduction, sodomy and rape, filed a petition for habeas corpus relief pursuant to 28 U.S.C. § 2241.  In his petition Altizer charged that his rights had been violated by (1) prejudicial pretrial publicity; (2) denial of a fair and impartial jury; (3) suggestive pretrial photographic identification; and (4) introduction of evidence at his trial which was seized pursuant to an unconstitutional search.


2
The district judge, after a careful review of the state court record, concluded that Altizer was not entitled to relief.  Upon consideration of the record, briefs and oral arguments, we agree with the conclusion of the district judge and affirm upon his opinion.  Altizer v. Paderick, 399 F.Supp. 918 (E.D.Va.1975).


3
AFFIRMED.